Title: From Thomas Jefferson to Robert R. Livingston, 24 March 1807
From: Jefferson, Thomas
To: Livingston, Robert R.


                        
                            Dear Sir
                            
                            Washington Mar. 24. 07.
                        
                        The two reciepts of Pougens have come safely to hand. the account had been settled without difficulty. The
                            federal papers appear desirous of making mischief between us & England by putting speeches into my mouth which I never
                            uttered. percieving by a letter recieved in January that our Comrs. were making up their mind to sign a treaty
                            which contained no provision against impressment, we immediately instructed them not to do so, &, if done, to consider
                            the treaty as not accepted, & to resume their negociations to supply an article against impressment. we therefore hold
                            the treaty in suspense until we hear what is done in consequence of our last instructions. probably we shall not hear till
                            Midsummer, & we reserve till that time the question of calling the Senate. in the mean time to shew the continuance of a
                            friendly spirit, we continue the suspension of the non-importation act by proclamation. another cause for not accepting
                            the treaty was a written declaration by the British commrs. at the time of signing, reserving a right, if we did not
                            oppose the French decree to their satisfaction, to retaliate in their own way, however it might affect the treaty: so that
                            in fact we were to be bound & they left free. I think upon the whole the Emperor cannot be dissatisfied at the present
                            state of things between us & England, & that he must rather be satisfied at our unhesitating rejection of a
                            proposition to make common cause against him, for such in amount it was.—Burr has indeed made a most inglorious exhibition
                            of his much over-rated talents. he is now on his way to Richmond for trial. Accept my friendly salutations &
                            assurances of constant esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    